DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: In line 2, the recitation “rail into is” should be “rail is”. 
Claim 11 is objected to because of the following informalities: In line 2, the recitation “mounting rail” should be “panel”. This makes the claim correspond with [0024] of the specification, and makes depending claims 13 and 17-20 make sense. 
Claim 12 is objected to because of the following informalities: In line 3, the recitation “of refrigerated” should be “of the refrigerated”. 
Claim 14 is objected to because of the following informalities: In lines 1-2, the recitation “selectively coupling the first shelf to the mounting rail comprises selectively coupling the first shelf and the second shelf” should be “the plurality of markings are”.
Claim 18 is objected to because of the following informalities: In line 2, the recitation “first end and the second end” should be “first panel end and the second panel end”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,117,525 B2 (LaMontagne) in view of US 10,477,988 B2 (Bryan) and US 6,644,609 B1 (Scott).
With respect to claim 1: LaMontagne discloses a method of assembling a display area (product display area 30) for a refrigerated display case (refrigerated merchandiser 10) comprising: coupling a panel (rear wall component 38) to a mounting rail (shelf standard brackets 66/70 and shelf standards 62; see col. 4, lines 22-49), and selectively coupling a first shelf (one of the shelves 34) to the mounting rail at one of a plurality of positions (col. 4, lines 37-42).
LaMontagne does not disclose the claimed “plurality of markings”, or the claimed mounting the first shelf (shelf 34) at a desired height based on alignment with one of such markings. 
Bryan discloses a notch identification tape 200 that attaches to a vertical plane 102 of a retail gondola shelving system (Fig. 3 and col. 3, line 62 to col. 5, line 23). Markers 210 on tape 200 align with shelf-mounting holes 108 (col. 4, lines 22-35) or another reference point on the vertical plane 102 (col. 5, lines 30-34). This allows a person assembling the shelving system to quickly identify the proper hole 108 for mounting of a shelf, according to a pre-determined shelf plan (col. 5, lines 11-23). The plan is optimized based on perceived user interest in items due to the season, size and weight of the items, and the expected eye-level of a target customer (col. 1, line 34 to col. 2, line 6). 
Scott Fig. 5 and col. 6, lines 5-27 disclose indicia 7 on the cover 50 of a shelf standard 10 indicates how many inches will exist between the top surfaces of two adjacent shelves 40. The slots 19 in the standards 10 that receive the shelves 40 and the indicia 7 are spaced in exactly one-inch increments. Scott discloses measuring the distance between shelf brackets 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach a notch identification tape 200 to LaMontagne’s rear wall component 38 in order to mount LaMontagne’s shelves 34 on the shelf standards 62 according to an optimized and pre-determined plan, similarly to Bryan’s invention. 
With tape 200 on wall component 38, the claimed “plurality of markings” are the markings 210 on the tape 200. The “first panel end” and “second panel end” are the top and bottom ends of the wall component 38. The “plurality of positions” are defined by the openings 78 in the shelf standards 62. 
In the combination, Scott makes obvious the markings 210 corresponding to a one-inch spacing of the openings 78. This meets “indicating distances…” as claimed, because inches are a measure of distance. 
The claimed “determining a first desired height for installation of a first shelf” is made obvious by the optimized and pre-determined shelf arrangement plan. E.G., the claimed “first desired height” may be the expected eye-level of a customer disclosed by Bryan. 
Using the example of the expected eye-level of a customer as the “first desired height”, it is obvious to mount one of LaMontagne’s shelves 34 to the openings 78 in the standards 62 that correspond to the expected eye-level of a customer, as determined by the markings 210 on the tape 200 and the pre-determined shelf arrangement plan. 
This meets “and selectively coupling the first shelf to the mounting rail such that…the first shelf aligns with a first marking of the plurality of markings, the first marking indicating that a distance from the first panel end to the first marking corresponds to the first desired height” as claimed.
Regarding specifically aligning “a top surface of the first shelf” with the first marking, Bryan Fig. 5 and col. 5, lines 30-40 disclose moving a shelf 119 until it is aligned with a particular marker 210. In Fig. 5, the top of shelf 119 aligns with the marker 210 with numeral 3. In the combination, this makes obvious the top of LaMontagne’s shelf 34 aligning with one of the markings 210 so that the shelf 34 is at the desired level/height (e.g., the expected eye-level of a user). 
With respect to claims 2-3 and 5-6: LaMontagne col. 3, lines 25-28 disclose fresh food, beverages, and other food products in the merchandiser 10. Bryan col. 1, lines 49-57 disclose the optimized and pre-determined plan may be based on the size and weight of the items on the shelving. 
Therefore, it is obvious to form the pre-determined plan for the shelves 34 based on the size and weight of the fresh food, beverages, and other food products in the merchandiser 10. 
In light of “size” disclosed by Bryan, it is obvious to vertically space the shelves 34 to accommodate various heights of the fresh food, beverages, and other food products in the merchandiser 10. This makes obvious claims 2, 3, and 5.
Having and using an optimized and pre-determined plan for the plurality of shelves 34 makes obvious claims 2, 3, and 6.
With respect to claim 4: Attaching a second of LaMontagne’s shelves 34 to the standards 62 at a different height than the first shelf 34, according to the plan, meets claim 4. 
With respect to claim 7: LaMontagne discloses a base component 134 that meets “a bottom surface of the display area” as claimed. Before the shelf 34 is coupled to the shelf standards 62, it is obvious in the normal course of operation for a user to support the shelf 34 above the base component 134 and vertically align the shelf 34 with a desired marking 210. This meets claim 7.
With respect to claim 8: LaMontagne discloses a canopy 26 that meets “a top surface of the display area” as claimed. Before the shelf 34 is coupled to the shelf standards 62, it is obvious in the normal course of operation for a user to support the shelf 34 below the canopy 26 and vertically align the shelf 34 with a desired marking 210. This meets claim 8.
With respect to claim 9: LaMontagne’s openings 78 meet the claimed “portion of the mounting rail”. 
LaMontagne does not show the structure of the shelves 34 that connects to the openings 78. Scott’s brackets 30 include hooks 31 that are received in the slots 19 of the standards 10. LaMontagne Fig. 1 shows the shelves 34 have structure similar to Scott’s brackets 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Scott’s brackets 30 to mount LaMontagne’s shelves 34 to the standards 62, in order to mount the shelves 34 in a known and predictable way using the existing openings 78. As added to the shelf 34, the brackets 30 and/or hooks 31 meet “a portion of the first shelf” as claimed. 
With respect to claim 10: The bracket 30 meets “a mounting flange” as claimed, and the two openings 78 that receive the hooks 31 meet “a plurality of mounting slots” as claimed. 
With respect to claim 11: The front side of standards 62 meets “at least one of a first side or a second side of the mounting rail” as claimed. See LaMontagne Fig. 2. The left and right standards 62 are at “a first side and a second side”. 
With respect to claim 12: See LaMontagne Figs. 1-2. Rear wall component 38 meets “a rear wall of (the) refrigerated display case” as claimed. 
With respect to claim 13: See Bryan Fig. 3. The plurality of horizontal lines next to the numbers 1-18 comprise “a first set of markings disposed in a plurality of rows” as claimed. A subset of the numbers 1-18 comprise “a second set of markings aligned with a subset of the first set of markings and configured as depictions of numeric values” as claimed.
With respect to claim 14: See Bryan Figs. 2A-2B and 3 for the markings 210 defining “a predetermined increment” as claimed. Scott makes obvious such markings 210 spaced at one-inch increments, and thereby indicating distance. 
With respect to claim 15: The markings 210 being at one-inch increments meets the claim as written.  
With respect to claim 17: The claimed “second side” is the front side of standard 62, and the claimed “first side” is the back side of standard 62. The claimed first and second sides may also be the left and right sides of LaMontagne’s rear wall component 38.
With respect to claim 18: LaMontagne Fig. 2 shows left and right standards 62 that meet the claimed first and second mounting rails. 
With respect to claims 19-20: See Bryan Fig. 5. In the combination, the top surface of each shelf 34 aligns with a horizontal line and the number next to the horizontal line. This meets claims 19-20.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637